Citation Nr: 0842353	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  04-29 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1990 to 
September 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The Board denied the claim in January 2007 and the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In July 2008, the Court granted a Joint 
Motion for Remand (JMR) and vacated the Board's decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to service connection for 
PTSD as the result of witnessing mass graves and receiving 
sniper fire while stationed in Bosnia.  The record indicates 
that that he served in Bosnia from January 1999 to May 1999.  
He alleges that he accompanied a Naval Intelligence Group to 
Sarajevo for one day sometime between January and April 1999 
to photograph mass graves.  He also claims that he was 
subjected to periodic sniper fire at Eagle Base in Bosnia 
during his period of service there.  

The Joint Services Records Research Center (JSRRC) has 
indicated that some individuals from the veteran's unit were 
deployed to Bosnia during the relevant time frame.  The JSRRC 
was able to confirm that in March 1999 troops in Bosnia went 
on alert as air strikes began over Kosovo and that three 
American soldiers were captured by Serb forces along the 
Macedonian border.  However, the JSRRC did not directly 
address whether the veteran was exposed to incoming fire at 
Eagle Base on a nightly basis or whether he accompanied the 
group that photographed mass graves.  The JMR indicates that 
the parties desire further development in this regard and the 
Board finds that further development is warranted to address 
the veteran's specifically claimed stressors.  

Also, the veteran has stated that he received psychiatric 
treatment at Eagle Base during his time in Bosnia.  The 
National Personnel Records Center (NPRC) was unable to locate 
these records and it was noted that it was unclear if any 
such records were retired to the NPRC.  VA will make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency.  VA will end its efforts to 
obtain records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
38 C.F.R. § 3.159(c)(2).  Accordingly, further efforts to 
obtain these records must be undertaken.  

Of record is an internet printout of the table of contents of 
"The Talon Online Archive."  This table of contents 
apparently links to periodic newsletters published at Eagle 
Base during the time the veteran was stationed there.  An 
August 2005 Report of Contact associated with this document 
notes that the documents linked to this table of contents 
could not be printed.  It appears that the documents can be 
accessed and viewed and they could be relevant to the 
veteran's claim, in particular his claimed stressors.  
Accordingly, the AMC/RO should attempt to associate these 
documents with the claims file.  If the AMC/RO is unable to 
do so after seeking any necessary technical assistance, it 
should note in the claims file that such records are 
unavailable.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the claimed in-
service stressors as described above with 
the JSRRC.  In particular the JSRRC should 
attempt to corroborate if Eagle Base in 
Bosnia received any sniper fire during the 
time the veteran was stationed there and 
if during March and April 1999 the veteran 
accompanied a Naval Intelligence Unit to 
Sarajevo to photograph mass graves.  All 
information obtained by the AMC/RO in 
furtherance of this attempt must be 
associated with the claims file.  If the 
JSRRC is unable to corroborate the 
veteran's stressors, a negative finding to 
such effect must be associated with the 
claims file.  

2.  Attempt to obtain any outstanding 
service treatment records from Eagle Base 
and the NPRC related to the veteran's 
claimed psychiatric treatment at Eagle 
Base during the time he was stationed 
there.  If such records are unavailable, 
it should be so noted in the claims file.  

3.  Attempt to associate the files, 
described above, and linked to "The Talon 
Online Archive" with the claims file, 
seeking appropriate technical assistance 
if necessary.  If such records are 
unavailable, it should be so noted in the 
claims file.  

4.  After the development requested above 
has been completed to the extent possible, 
the AMC/RO should again review the record 
and readjudicate the claim on appeal.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto before this 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


